DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/21/2022 has been entered. Amended Claims 1, 11 and 18 have been noted. The amendment has overcome the specification objections previously set forth - those specification objections have been withdrawn accordingly. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2001/0035135 A1) (hereinafter “Hughes”) in view of Parker (US 3,769,959). 
	Regarding Claim 1, Hughes teaches of a heat exchanger tube (such as tube (52)) for use with a water heating device (“water heater” - (10)) (see at least [0020], [0030] and Figs. 1, 2), the heat exchange tube having a baffle (70) comprising: 
	a first end and a second end (the lower and upper ends of element (70), respectively, with respect to Fig. 2), a length of the baffle being defined as a distance between the first end and the second end (as shown in Fig. 2); 
	a body (body portion of element (70) as shown in Fig. 2) having a first side and a second side opposite the first side (the front and back sides of element (70) as shown in Fig. 2), the body having a first width (as is shown in Fig. 2); 	
	a hanging portion (94) located proximate the second end (see at least [0030] and Figs. 1, 2), the hanging portion having a second width that is greater than the first width (as is shown in Fig. 2); and 
	a plurality of fins (98) disposed along the body, each fin of the plurality of fins extending outwardly from the body and upwardly towards the second end at an angle relative to a central axis of the body (as is shown in Fig. 2), wherein (i) a first fin of the plurality of fins (such as the lower most fin (98) as shown in Figs. 1, 2) is positioned proximate the first end and has a first angle (as is shown in Fig. 2) and (ii) a second fin of the plurality of fins (such as the upper most fin (98) as shown in Figs. 1, 2) is positioned proximate the second end and has a second angle (as is shown in Fig. 2), wherein the heat exchanger tube (52) is configured to permit a combustion gas (“products of combustion”) to flow therethrough (see at least [0020] and Fig. 1). 
	Hughes fails to explicitly teach that the first angle is less than the second angle. However, such configuration is known in the art. 
	Parker discloses a relatable apparatus (Fig. 1) that comprises a heat exchange tube (10) with a baffle (13) disposed therein (see at least Col. 2 lines 37-60 and Figs. 1-3). The baffle comprises a plurality of fins (15-21) that are disposed at progressively increasing angles from an upstream side of the heat exchange tube (10) to a downstream side of the heat exchange tube (see at least Col. 2 lines 37-60 and Figs. 1-3). Thus, a fin (17) disposed at a first end of the baffle (the right-hand end of the baffle with respect to Fig. 3) has an angle that is less than an angle of a second fin (21) disposed at a second end of the baffle (the left-hand end of the baffle with respect to Fig. 3) (see at least Col. 2 lines 37-60 and Figs. 1-3). Parker teaches that such arrangement is advantageous because, inter alia, it “improves the heat efficiency of the heating tube and yet does not produce undue amounts of carbon monoxide gas” (see at least Col. 2 lines 5-10 and Figs. 1-3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Hughes by configuring the first angle of the existing first fin to be less than the second angle of the existing second fin based on the teachings of Parker. Doing so would have improved heat exchange efficiency without producing undue amounts of carbon monoxide gas. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Hughes and Parker teach the heat exchanger tube of Claim 1 (see the rejection for Claim 1) and Hughes also teaches that each fin (98) of the plurality of fins is spaced apart from an adjacent fin by a predetermined distance (as is shown in Fig. 2). 
	Hughes and Parker fail to explicitly teach of an embodiment wherein the distance of the fin spacing is between approximately 0.75 inches and approximately 1.25 inches as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing fin spacing to be between approximately 0.75 inches and approximately 1.25 inches as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Hughes and Parker each teach that the plurality of fins are spaced apart from an adjacent fin by a predetermined distance (see fins (98) in Fig. 2 of Hughes) - thus the general conditions of the claim are disclosed in the prior art. The distance between each fin is a result effective variable that is dependent upon how many fins are used. More fins would require smaller spacing between each fin while fewer fins would permit larger spacing between each fin. One of ordinary skill in the art would have been readily able to adjust the number of fins in addition to their relative spacing as needed based upon the heat exchange needs of a given system.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing fin spacing to be between approximately 0.75 inches and approximately 1.25 inches as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 3, Hughes also teaches that each fin (98) of the plurality of fins has a substantially semi-circular cross-section shape (as is shown in Fig. 2) (see at least [0030] and Figs. 1, 2)

Regarding Claim 4, Hughes and Parker teach the heat exchanger tube of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of an embodiment wherein each fin of the plurality of fins has a substantially quarter-circular cross-section shape. However, merely reconfiguring the existing substantially semi-circular cross-section shape of each fin taught by Hughes (as is shown in Fig. 2 of Hughes) into a substantially quarter-circular cross-section shape as claimed would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the shape of the fin is not critical to the invention and that using a substantially quarter-circular cross-section shaped fin as opposed to a fin of any other shape such as a substantially semi-circular cross-section shape does not serve any advantage, particular purpose, or solve a stated problem. The specification discloses that the fin can be nearly any shape including a substantially semi-circular cross-section shape. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Hughes teaches of fins (fins (98) of Hughes) that each have a substantially semi-circular cross-section shape (as is shown in Fig. 2 of Hughes) that perform the same function as the claimed substantially quarter-circular shaped fins equally as well since the specification discloses that a substantially semi-circular cross-section shape is an acceptable alternative to substantially quarter-circular cross-section shape. 
	Therefore, it would have been prima facie obvious to modify the combined apparatus by simply reconfiguring the existing substantially semi-circular cross-section shape of each fin taught by Hughes (as is shown in Fig. 2 of Hughes) into a substantially quarter-circular cross-section shape as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 5, Hughes also teaches that each fin (98) of the plurality of fins has the same cross-section area and the same cross-section shape (see at least [0030] and Figs. 1, 2).

	Regarding Claim 6, Parker also teaches that the angle at which each fin of the plurality of fins is disposed progressively increases as the plurality of fins extend along the length of the baffle from the first fin to the second fin (see at least Col. 2 lines 37-60, Fig. 3 and the rejection for Claim 1 above). 

	Regarding Claim 7, Hughes and Parker teach the heat exchanger tube of Claim 1 (see the rejection for Claim 1) and Parker also teaches that the first angle of fin (17) is between approximately 20 degrees and approximately 35 degrees (it is 20 degrees as is shown in Fig. 3). 
	Hughes and Parker fail to explicitly teach of an embodiment wherein the second angle is between approximately 50 degrees and approximately 65 degrees. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply configured the second angle of a second fin in the combined apparatus to be between approximately 50 degrees and approximately 65 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combined apparatus teaches of first and second fins with first and second angles wherein the angle of the second fin is larger than the angle of the first fin (see at least Col. 2 lines 37-60 and Fig. 3 of Parker and the rejection for Claim 1 above) - thus the general conditions of the claim are disclosed in the prior art. The second angle of the second fin is a result effective variable that would have been readily changeable in the combined apparatus. Parker discloses that the angle of each fin progressively increases and that the number of fins “depends largely on the length of the heating tube and the baffle” (see at least Col. 2 lines 37-60 and Fig. 3 of Parker). Using more fins than those shown in Fig. 3 of Parker would necessarily require the fin at the downstream end of the baffle (i.e. the second fin) to have an angle that is larger than the downstream most fin shown (fin (21) which has an angle of 38 degrees). Thus, the magnitude of the second angle is a result effective variable that is dependent upon the number of fins used and it is disclosed that any number of fins can be used depending on the length of the heating tube and the baffle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined apparatus by simply adjusting the magnitude of the second angle in accordance with the number of fins used to have a second angle magnitude that is between approximately 50 degrees and approximately 65 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 8, Parker also teaches that the plurality of fins includes a first portion (portion including fins 15-17) and a second portion (portion including fins 18-21), the angle at which each fin of the first portion is disposed being less than the angle at which each fin of the second portion is disposed, the first portion being proximate to the first end and the second portion being proximate to the second end (see at least Col. 2 lines 37-60, Fig. 3). 

	Regarding Claim 9, Parker also teaches that the plurality of fins includes a first portion (portion including fins 15-17), a second portion (portion including fins 18 and 19), and a third portion (portion including fins 20 and 21), the angle at which each fin of the first portion is disposed being less than the angle at which each fin of the second portion and the third portion is disposed and the angle at which each fin of the third portion is disposed being greater than the angle at which each fin of the first portion and the second portion is disposed, wherein the first portion is proximate to the first end, the second portion is between the first portion and the third portion, and the third portion is proximate to the second end (see at least Col. 2 lines 37-60, Fig. 3).

	Regarding Claim 10, Hughes also teaches that the plurality of fins includes between approximately 6 and approximately 20 fins (there are 6 fins (98) in element (70) - see Fig. 2).

	Regarding Claim 18, Hughes teaches of a method of manufacturing a baffle (70) for inserting into a heat exchanger tube (such as tube (52)) for use with a water heating device (“water heater” - (10)) (see at least [0020], [0030] and Figs. 1, 2), the method comprising: 
	providing a sheet of metal (“stainless steel”) having a first side and a second side (the front and back sides of element (70) as shown in Fig. 2) and extending a length from a first end (the lower end of element (70) with respect to Fig. 2) to a second end (the upper end of element (70) with respect to Fig. 2);
	penetrating (via making a “cut-out”) the sheet of metal to form a plurality of fins (98) disposed on at least a portion of the length (see at least [0030] and Figs. 1, 2); and 
	bending each fin of the plurality of fins (it is disclosed that each fin is “bent”) outward at an angle relative to a central axis of the sheet of metal (as is shown in Figs. 1 and 2) (see at least [0030] and Figs. 1, 2). Hughes also teaches that (i) a first fin of the plurality of fins (such as the lower most fin (98) as shown in Figs. 1, 2) is positioned proximate the first end and has a first angle (as is shown in Fig. 2) and (ii) a second fin of the plurality of fins (such as the upper most fin (98) as shown in Figs. 1, 2) is positioned proximate the second end and has a second angle (as is shown in Fig. 2).
	Hughes fails to explicitly teach that the first angle is less than the second angle. However, such configuration is known in the art. 
	Parker discloses a relatable apparatus (Fig. 1) that comprises a heat exchange tube (10) with a baffle (13) disposed therein and a method for manufacturing the same (see at least Abstract, Col. 2 lines 37-60 and Figs. 1-3). The baffle comprises a plurality of fins (15-21) that are disposed at progressively increasing angles from an upstream side of the heat exchange tube (10) to a downstream side of the heat exchange tube (see at least Col. 2 lines 37-60 and Figs. 1-3). Thus, a fin (17) disposed at a first end of the baffle (the right-hand end of the baffle with respect to Fig. 3) has an angle that is less than an angle of a second fin (21) disposed at a second end of the baffle (the left-hand end of the baffle with respect to Fig. 3) (see at least Col. 2 lines 37-60 and Figs. 1-3). Parker teaches that such arrangement is advantageous because, inter alia, it “improves the heat efficiency of the heating tube and yet does not produce undue amounts of carbon monoxide gas” (see at least Col. 2 lines 5-10 and Figs. 1-3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Hughes by configuring the first angle of the existing first fin to be less than the second angle of the existing second fin based on the teachings of Parker. Doing so would have improved heat exchange efficiency without producing undue amounts of carbon monoxide gas. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 19, Hughes also teaches that bending each fin of the plurality of fins outward at the angle relative to the central axis of the sheet of metal includes bending a first fin outwards from the first side of the sheet of metal and bending an adjacent fin outwards from the second side of the sheet of metal (as is shown in Figs. 1 and 2) (see at least [0030] and Figs. 1, 2).

	Regarding Claim 20: Hughes teaches of bending a fin (98) proximate to the first end of the sheet of metal (the lower most fin (98) as shown in Fig. 2) at a first angle (see Fig. 2) and bending a fin proximate the second end of the sheet of metal (the upper most fin (98) as shown in Fig. 2) at a second angle (see Fig. 2) and Parker teaches of making the first angle less than the second angle such that improvements in (at least) efficiency can be achieved (as is presented in the rejection for Claim 18 above). Thus, the combination of Hughes and Parker meets all of the limitations of Claim 20 as claimed (as is presented in the rejection for Claim 18 above).   

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schworer (US 4,329,943) in view of Parker (US 3,769,959).  
	Regarding Claim 11, Schworer teaches of a water heating device (Fig. 1) (see at least Abstract and Fig. 1) comprising: 
	a tank (15) having an inlet (18) for delivering fluid into the tank and an outlet (19) for outputting heated fluid from the tank (see at least Col. 4 lines 28-43 and Fig. 1); 
	a combustion chamber (3) in thermal communication with the tank, the combustion chamber having a burner (4) disposed therein (see at least Col. 4 lines 28-66 and Fig. 1);
	a heat exchanger assembly (assembly including tubes (10)) including a plurality of heat exchanger tubes (10), each heat exchanger tube being in fluid communication with the combustion chamber and extending through the center of the tank (see at least Col. 4 lines 28-66 and Fig. 1 and note that each tube passes through the central portion of the tank relative to at least the vertical direction), each heat exchanger tube including a baffle (41) (see at least Col. 5 lines 13-21 and Fig. 1) comprising: 
		a first end and a second end (lower/upper ends of baffle (41) with respect to Fig. 1), a length of the baffle being defined as a distance between the first end and the second end (as is shown in Fig. 1); 
	a body (main central body portion of element (41) as shown in Fig. 1) having a first side and a second side opposite the first side (as shown in Fig. 1), the body having a first width (width that is within the tube as is shown in Fig. 1); and	 
		a hanging portion (the horizontal portion of element (41) at the very top of element (41) as shown in Fig. 1 that holds element (41) within its respective tube) located proximate the second end (it is proximate the second, upper end as shown in Fig. 1), the hanging portion having a second width that is greater than the first width (as can be observed in Fig. 1, the hanging portion is almost double the first width (wherein the first width is approximately the width of the tube) thereby permitting element (41) to hang within the tube) (see at least Col. 5 lines 13-21 and Fig. 1). 
	Parker fails to explicitly teach that each baffle comprises a plurality of fins disposed along the body, each fin of the plurality of fins extending outwardly from the body and upwardly towards the second end at an angle relative to a central axis of the body, wherein (i) a first fin of the plurality of fins is positioned proximate the first end and has a first angle and (ii) a second fin of the plurality of fins is positioned proximate the second end and has a second angle, the first angle being less than the second angle. However, such configuration is known in the art. 
	Parker discloses a relatable apparatus (Fig. 1) that comprises a heat exchange tube (10) with a baffle (13) disposed therein (see at least Col. 2 lines 37-60 and Figs. 1-3). The baffle comprises a plurality of fins (15-21) that are disposed at progressively increasing angles from an upstream side of the heat exchange tube (10) to a downstream side of the heat exchange tube (see at least Col. 2 lines 37-60 and Figs. 1-3). Thus, the baffle comprises a plurality of fins (15-21) disposed along the body, each fin of the plurality of fins extending outwardly from the body and upwardly towards the second end at an angle relative to a central axis of the body (see at least Col. 2 lines 37-60 and Figs. 1-3), wherein (i) a first fin (17) of the plurality of fins is positioned proximate a first end of the baffle (the right-hand end of the baffle with respect to Fig. 3) and has a first angle (20 degrees) and (ii) a second fin (21) of the plurality of fins is positioned proximate a second end of the baffle (the left-hand end of the baffle with respect to Fig. 3) and has a second angle (38 degrees), the first angle being less than the second angle (see at least Col. 2 lines 37-60 and Figs. 1-3). Parker teaches that such arrangement is advantageous because, inter alia, it “improves the heat efficiency of the heating tube and yet does not produce undue amounts of carbon monoxide gas” (see at least Col. 2 lines 5-10 and Figs. 1-3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus device by Schworer by configuring each existing baffle to comprise a plurality of fins disposed along the body, each fin of the plurality of fins extending outwardly from the body and upwardly towards the second end at an angle relative to a central axis of the body, wherein (i) a first fin of the plurality of fins is positioned proximate the first end and has a first angle and (ii) a second fin of the plurality of fins is positioned proximate the second end and has a second angle as taught by Parker in addition to configuring the first angle to be less than the second angle as is also Parker. Doing so would have improved heat exchange efficiency without producing undue amounts of carbon monoxide gas. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 12, Schworer also teaches that the plurality of heat exchanger tubes (10) includes between approximately 2 and approximately 20 heat exchanger tubes (there are 2 tubes (10) shown in Fig. 1 which is within the claimed range) (see at least Col. 4 lines 18-31 and Fig. 1).

	Regarding Claim 13, Parker also teaches that the baffle (13), which would be disposed within each tube in the combined apparatus, extends a majority of a length of the heat exchanger tube (see at least Col. 2 lines 37-60, Figs. 1-3 and the rejection for Claim 11 above).

	Regarding Claim 14, Schworer also teaches that each heat exchanger tube (10) has an inner diameter, the inner diameter being less than the second width of the hanging portion (as is shown in Fig. 1) (see at least Col. 5 lines 12-21 and Fig. 1).

	Regarding Claim 15, Parker also teaches that each fin of the plurality of fins, which would be used in the combined apparatus, has the same cross-section area and the same cross-section shape (see at least Col. 2 lines 37-60, Figs. 1-3 and the rejection for Claim 11 above).

	Regarding Claim 16, Parker also teaches that the angle at which each fin of the plurality of fins is disposed progressively increases as the plurality of fins extend along the length of the baffle from the first fin to the second fin (see at least Col. 2 lines 37-60, Figs. 1-3 and the rejection for Claim 11 above).

Regarding Claim 17, Schworer and Parker teach the fluid heating device of Claim 11 (see the rejection for Claim 11) and Parker also teaches that the first angle of fin (17) is between approximately 20 degrees and approximately 35 degrees (it is 20 degrees as is shown in Fig. 3). 
	Schworer and Parker fail to explicitly teach of an embodiment wherein the second angle is between approximately 50 degrees and approximately 65 degrees. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply configured the second angle of a second fin in the combined apparatus to be between approximately 50 degrees and approximately 65 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combined apparatus teaches of first and second fins with first and second angles wherein the angle of the second fin is larger than the angle of the first fin (see at least Col. 2 lines 37-60 and Fig. 3 of Parker and the rejection for Claim 1 above) - thus the general conditions of the claim are disclosed in the prior art. The second angle of the second fin is a result effective variable that would have been readily changeable in the combined apparatus. Parker discloses that the angle of each fin progressively increases and that the number of fins “depends largely on the length of the heating tube and the baffle” (see at least Col. 2 lines 37-60 and Fig. 3 of Parker). Using more fins than those shown in Fig. 3 of Parker would necessarily require the fin at the downstream end of the baffle (i.e. the second fin) to have an angle that is larger than the downstream most fin shown (fin (21) which has an angle of 38 degrees). Thus, the magnitude of the second angle is a result effective variable that is dependent upon the number of fins used and it is disclosed that any number of fins can be used depending on the length of the heating tube and the baffle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined apparatus by simply adjusting the magnitude of the second angle in accordance with the number of fins used to have a second angle magnitude that is between approximately 50 degrees and approximately 65 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Response to Arguments
The arguments filed 9/21/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the claims as amended are now distinguished from the previously relied upon Hughes, Parker and Schworer references and contends that:
	“First, nothing in Hughes, alone or in combination with Parker, teaches or suggests a heat exchanger tube configured to permit a combustion gas to flow therethrough, as required by Applicant's independent claim 1 as amended.”
	And that:
“Parker is non-analogous art. A prior art reference is considered analogous only if it is either: (1) the reference is from the same field of endeavor as the claimed invention; or (2) the reference is reasonably pertinent to the problem faced by the inventor.”; 
“Here, Parker is directed to a heating tube for deep fat fryers, which is clearly not the same field or endeavor as heat exchanger tubes and assemblies for use in water heaters, as recited in Applicant's amended claims. For example, Parker utilizes air to heat cooking fat or oil, whereas Applicant's claim 1 is directed to a heat exchanger tube configured to permit a combustion gas to flow therethrough in order to exchange heat with water. These are two entirely distinct fields of endeavor. Furthermore, Parker is not reasonably pertinent to the problem of improving heat exchange efficiency while reducing precipitate and carbon gas (i.e., CO2) emissions, with which the present application is involved. Rather, Parker is concerned with a means for heating oil without producing toxic gases (i.e., carbon monoxide).
	And that:
“Nonetheless, even if Parker is considered analogous art-which it is not-there is no teaching, suggestion, or motivation to combine Parker with Hughes to arrive at Applicant's claimed heat exchanger tube. The Office Action suggests that one skilled in the art would look to Parker to improve the heat exchanger tube and baffles of Hughes, but provides no evidence as to why modification would have been obvious to one of ordinary skill in the art.”

	These arguments are not persuasive because the base reference of Hughes explicitly teaches of a heat exchanger tube (such as tube (52)) for use with a water heating device (“water heater” - (10)) (see at least [0020], [0030] and Figs. 1, 2) wherein the heat exchanger tube (52) is configured to permit a combustion gas (“products of combustion”) to flow therethrough (see at least [0020] and Fig. 1). Moreover, regarding Claim 11, the base reference of Schworer explicitly teaches of a water heating device (Fig. 1) (see at least Abstract and Fig. 1). Therefore, this argument is not persuasive. 
	Furthermore, the Parker reference is analogous art since it is in the same field of endeavor of disposing a baffle within a heat exchange tube. Moreover, the Parker reference is reasonably pertinent to the problem faced by the inventor of maximizing heat exchange efficiency of a heat exchange tube by disposing a baffle therein (as is evident from at least Abstract and Fig. 1 of Parker). Note that the new limitation of the heat exchange tube being “for use with a water heating device” is an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill and that such a limitation does not deem the Parker reference non-analogous art. As is presented above, the Parker reference is analogous art since (at least) the reference is from the same field of endeavor as the claimed invention and because the reference is reasonably pertinent to the problem faced by the inventor. Moreover, note that Parker teaches of a heat exchange tube with a baffle disposed therein wherein that heat exchange tube/baffle combination could be used to heat any secondary fluid - including water. In the instant case, the base reference of Hughes explicitly teaches of a heat exchanger tube (such as tube (52)) for use with a water heating device (“water heater” - (10)) (see at least [0020], [0030] and Figs. 1, 2) wherein the heat exchanger tube (52) is configured to permit a combustion gas (“products of combustion”) to flow therethrough (see at least [0020] and Fig. 1) and Parker merely provides motivation to configure the first angle of the existing first fin of the existing baffle to be less than the second angle of the existing second fin of the existing baffle such that, at least, heat exchange efficiency can be improved. Thus, the combination of Hughes and Parker teaches all of the structural limitations claimed in Claim 1 and is indisputably capable of performing the intended uses now claimed. Therefore, the Parker reference is analogous art and this argument is not persuasive. 
	Furthermore, regarding the allegation that “The Office Action suggests that one skilled in the art would look to Parker to improve the heat exchanger tube and baffles of Hughes, but provides no evidence as to why modification would have been obvious to one of ordinary skill in the art”: As was readily provided in the Non-Final Rejection filed 6/30/2022, “it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Hughes by configuring the first angle of the existing first fin to be less than the second angle of the existing second fin based on the teachings of Parker. Doing so would have improved heat exchange efficiency without producing undue amounts of carbon monoxide gas. Note that such modification would have necessarily resulted in the invention as claimed”. Thus, explicit motivation for the combination exists and was cited where Applicant claims that “no evidence as to why modification would have been obvious to one of ordinary skill in the art” is present. Therefore, this argument is not persuasive. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young (US 2,826,220) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        12/9/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762